Citation Nr: 0632737	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the 
shoulders, cervical spine, and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  On August 8, 2001, the RO denied service connection for 
arthritis of the shoulders, cervical spine, and lumbar spine.  
The veteran's December 13, 2002 notice of disagreement (NOD) 
was timely for the RO's October 2002 rating decisions, but 
not for the rating decision of August 2001.  The August 2001 
rating decision became final.  

2.  Some of the evidence received since the August 2001 
denial relates to an unestablished fact necessary to 
substantiate the claim.  It is neither cumulative nor 
redundant of the evidence already of record at the time of 
August 2001 denial and it raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's arthritis of the shoulders, cervical spine, 
and lumbar spine was not caused by his active military 
service from October 1944 to November 1946, or any periods of 
active duty for training or inactive duty for training in the 
National Guard.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).   

2.  New and material evidence has been received since the 
August 2001 RO denial of service connection for arthritis of 
the shoulders, cervical spine, and lumbar spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), (c) (2006).  

3.  Service connection for arthritis of the shoulders, 
cervical spine, and lumbar spine is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2001, the RO denied the veteran's claim for service 
connection for arthritis of the shoulders, cervical spine, 
and lumbar spine.  The veteran's NOD was untimely.  
Therefore, the August 2001 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the August 2001 rating decision, new medical evidence, 
including an etiology opinion from Dr. J.A., a private 
physician, has been submitted.  The Board finds that the 
evidence is new and material because it has not been 
submitted to VA before and it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim, the appellant has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
The appellant's arguments have focused squarely on the issue 
of service connection, not whether new and material evidence 
has been submitted.  

Based on the above, the Board finds that the appellant would 
not be prejudiced by the adjudication of the claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim on a de novo basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
arthritis of the shoulders, cervical spine, and lumbar spine.  
Therefore, he has a current disability.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

The veteran's service medical records (SMRs) from October 
1944 to November 1946 are negative for any diagnosis of or 
treatment for arthritis.  With regards to the physical 
examination report that provided a diagnosis of arthritis of 
the right shoulder in October 1976, the veteran's service 
personnel records from the National Guard show that the 
veteran was not on ACDUTRA or INACDUTRA in October 1976.  He 
was also not on ACDUTRA or INACDUTRA in October 1975 through 
December 1975, when the records show he had a frozen right 
shoulder.  His service records from the National Guard are 
negative for any evidence of an injury to the neck, back, or 
shoulder during any period of ACDUTRA or INACDUTRA.  

Moreover, the veteran's arthritis did not manifest itself to 
a compensable degree within one year of the veteran's leaving 
service.  Therefore, the presumption of service connection 
does not apply.  38 C.F.R. § 3.303(b).  

The veteran's private physician, Dr. J. A., submitted letters 
to VA in December 2003, October 2003, and May 2001 in which 
he stated that the veteran's arthritis was a result of 
sleeping in trenches during World War II, because there was 
no other history of trauma to the neck, back, and shoulders.  

The Board finds this opinion to be entitled to little 
probative weight given the amount of time that has passed 
between the veteran's service, his diagnoses, his lack of 
neck, back, and shoulder trauma while serving in the 
military, and the fact that the basis for this opinion is 
very unclear in light of the facts of this case.  
Additionally, it is clear that the Dr. J. A.'s references to 
the veteran's sleeping in trenches and combat experiences 
reflect no more than a recording of medical history provided 
by the veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In any event, the basis of this 
opinion is without merit.  For example, at no time does this 
doctor note the veteran's age (80) as even a possible basis 
for arthritis.         

The veteran was not diagnosed with degenerative changes to 
the cervical spine until 1995, and he was not diagnosed with 
arthritis of the lumbar spine until 1999, over 40 years after 
leaving service.  The veteran had one diagnosis of arthritis 
of the right shoulder in October 1976 while in the National 
Guard.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the rest of the veteran's post-service treatment 
records do not provide a link between his periods of active 
service and his current disability.  The Board finds that the 
service and post-service medical record, as a whole, provides 
significant highly probative evidence against this claim, 
indicating a disorder that did not begin until many years 
after service. 

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board finds that the preponderance of the evidence is 
against service connection for arthritis of the cervical 
spine, lumbar spine, and shoulders.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2001, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The December 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the June 2006 VCAA letter did make 
the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
December 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in a March 2006 supplemental statement 
of the case (SSOC), a June 2006 VCAA notice, and an August 
2006 letter, the veteran was informed that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the December 2001 VCAA notice letter 
did not inform the veteran of what constituted new and 
material evidence.  However, there is no prejudice to the 
veteran because the Board has reopened his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  


With respect to the duty to assist, the RO has secured the 
veteran's service medical records, National Guard service 
personnel records, VA medical records, and private medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claims, and 
provide evidence against the claims, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

The first requirement is satisfied because the veteran has a 
current disability from arthritis.  However, the second and 
third requirements are not met because there is no evidence 
of an in-service incident that caused the veteran's 
disability.  The service and post-service medical record, as 
a whole, provides highly negative evidence against this 
claim.          



ORDER

Service connection for arthritis of the shoulders, cervical 
spine, and lumbar spine is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


